Exhibit 10.9

 

2006 VALMONT EXECUTIVE INCENTIVE PLAN

 

                1. PURPOSE.  The principal purpose of the Valmont Industries,
Inc. Executive Incentive Plan (the “Plan”) is to provide incentives to executive
officers and other senior management officers of Valmont Industries, Inc.
(“Valmont”) who have significant responsibility for the success and growth of
Valmont and to assist Valmont in attracting, motivating and retaining executive
officers on a competitive basis.

 

                2. ADMINISTRATION OF THE PLAN.  The Plan shall be administered
by the Compensation Committee of the Board of Directors (the “Committee”).  The
Committee shall have the sole discretion to interpret the Plan; approve a
pre-established objective performance measure or measures annually; certify the
level to which each performance measure was attained prior to any payment under
the Plan; approve the amount of awards made under the Plan; and determine who
shall receive any payment under the Plan.

 

                The Committee shall have full power and authority to administer
and interpret the Plan and to adopt such rules, regulations and guidelines for
the administration of the Plan and for the conduct of its business as the
Committee deems necessary or advisable.  The Committee’s interpretations of the
Plan, and all actions taken and determinations made by the Committee pursuant to
the powers vested in it hereunder, shall be conclusive and binding on all
parties concerned, including Valmont, its stockholders and any person receiving
an award under the Plan.

 

                3. ELIGIBILITY. Executive officers and other senior management
officers of Valmont shall be eligible to receive awards under the Plan.  Such
participants include the Chief Executive Officer, other executive officers and
senior management officers and any persons performing similar duties in the
future.  The Committee shall designate the executive officers and other senior
management officers who will participate in the Plan each year.

 

                4. AWARDS.  The Committee shall establish annual and/or
long-term incentive award targets for participants.  If an individual becomes an
executive officer or senior management officer during the year, such individual
may be granted eligibility for an incentive award for that year upon such
individual assuming such position; provided, if such person is a covered
employee under Section 162(m) of the Internal Revenue Code, the eligibility of
such person shall be conditioned on compliance with Section 162(m) for tax
deductibility of the award.

 

                The Committee shall establish annual and/or long-term
performance targets which must be achieved in order for an award to be earned
under the Plan.  Such targets shall be based on stock price, earnings, earnings
per share, growth in earnings per share, total shareholder return, achievement
of annual operating profit plans, operating income performance, return on equity
performance, return on capital, sales growth, expense or working capital
targets, margin improvement, or any of the foregoing before the effect of
acquisitions, divestitures, accounting charges, or other nonrecurring expenses,
all as determined by the Committee.  The specific performance targets for each
participant shall be established in writing by the Committee within ninety days
after the commencement of the fiscal year (or within such other time period as
may be required by Section 162(m) of the Internal Revenue Code) to which the
performance target relates.  The performance target shall be established in such
a manner than a third party having knowledge of the relevant facts could
determine whether the performance goal has been met.

 

                Awards shall be payable following the completion of the
applicable fiscal year upon certification by the Committee that Valmont achieved
the specified performance target

 

--------------------------------------------------------------------------------


 

established for the participant. Awards may be paid in cash or securities.
 Grants or awards of stock options, other securities or stock appreciation
rights shall be based on a stock price that is not less than current fair market
value at the time of grant, and shall be subject to the restrictions and
conditions contained in a Valmont stockholder approved Stock Plan. 
Notwithstanding the attainment by Valmont of the specified performance targets,
the Committee has the discretion, for each participant, to reduce some or all of
an award that would otherwise be paid.  However, in no event may a participant
receive aggregate compensation with respect to the Company’s short-term and
long-term incentive plans under the Plan in any fiscal year of more than 400% of
such participant’s base salary; for this purpose, a participant’s base salary
shall be the base salary in effect at the time the Committee establishes the
performance targets for a fiscal year or period.

 

                5. MISCELLANEOUS PROVISIONS.  Valmont shall have the right to
deduct from all awards hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such awards.  Neither the Plan
nor any action taken hereunder shall be construed as giving any employee any
right to be retained in the employ of Valmont.  The costs and expenses of
administering the Plan shall be borne by Valmont and shall not be charged to any
award or to any participant receiving an award.

 

                6. AMENDMENTS AND TERMINATION.  The Committee may at any time
terminate or from time to time amend the Plan in whole or in part, but no such
action shall adversely affect any rights or obligations with respect to any
awards previously made under the Plan.  However, unless the stockholders of
Valmont shall have first approved thereof, no amendment of the Plan shall be
effective which would increase the maximum amount which can be paid to any one
participant under the Plan in any fiscal year, which would change the
performance targets permissible under the Plan for payment of awards, or which
would modify the requirement as to eligibility for participation in the Plan.

 

--------------------------------------------------------------------------------

 